UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7793



FRED SHORES, JR.,

                                              Plaintiff - Appellant,

          versus


MARION BOONE, Attorney; CONNIE WATSON,
Sheriff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-00-79-1)


Submitted:   April 27, 2001                   Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Shores, Jr., Appellant Pro Se. Perry Cleveland Henson, Jr.,
HENSON & HENSON, L.L.P., Greensboro, North Carolina; Fred Folger,
Jr., Mt. Airy, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred Shores, Jr. appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Shores v. Boone, No. CA-00-79-1 (M.D.N.C. Dec. 4, 2000).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2